DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to Amendments/Remarks filed on November 08, 2021.
Drawings
The drawings were received on November 08, 2021.  These drawings are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-10, 12-13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”) in view of U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”), U.S. Patent Application Publication No. 2017/0334716 A1 to Li (“Li”), and U.S. Patent Application Publication No. 2015/0371975 A1 to Shimizu et al. (“Shimizu”).			As to claim 1, although Duong discloses an LED package (100) comprising: a reflector (130) having a cavity formed therein and comprising an upper wall (above 120) surrounding an upper space of the cavity and a lower wall (135) surrounding a lower space of the cavity; an LED chip (120) arranged in the lower space of the cavity of the reflector (130); a wavelength converting panel (140) covering the upper end of the LED In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).														The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, As to claim 2, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite polarities at the lower side thereof and the pair of electrode pads (620, 622) are bonded to electrodes disposed on a PCB (110) (See Fig. 6, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064).		As to claim 3, Duong further discloses wherein the LED package (100) comprises a stepped portion (132) depressed into the cavity in the upper space of the reflector (130) and protruding outward from the cavity in the lower space of the reflector (130) (See Fig. 4, ¶ 0046).											As to claim 4, Duong further discloses wherein the lower glass (146) of the wavelength converting panel (140) is in contact with the stepped portion (132) and is fixed by the sealing member (142) (See Fig. 4, ¶ 0048).						As to claim 6, Duong in view of Leung further discloses wherein the upper wall (above 120) defining the upper space of the reflector (130/16) and the lower wall (135) defining the lower space of the reflector (130/16) are made of a metal material comprising at least one metal of Ni, Cr, Ag, Al, Au, Zn, Sn, and Pt (See Duong Fig. 4 and Leung Fig. 5, ¶ 0036, ¶ 0042).								As to claim 7, Duong in view of Li further discloses wherein the lateral sealing member (3, 4) is formed by pre-filling a solid polymer in the recess (occupied by 4) and melting and curing the solid polymer (See Li ¶ 0028).							Further regarding claim 7, the limitation “is formed by pre-filling a solid polymer in the recess and melting and curing the solid polymer” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).									The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).								As to claim 9, Duong further discloses wherein the upper glass plate (144) of the wavelength converting panel (140) is located at a position lower than the upper wall (above 120) of the reflector (130) (See Fig. 4).								As to claim 10, Duong in view of Li further discloses wherein a wavelength converting material is a quantum dot (QD) phosphor (See Duong ¶ 0005 and Li Fig. 1, ¶ 0028).													As to claim 12, although Duong discloses an LED package (100) comprising: a reflector (130) having a cavity formed therein and comprising an upper wall (above 120) In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).														The structure implied by the process steps should be considered when assessing In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 13, Duong in view of Li further discloses wherein the lateral sealing member (3, 4) is formed by pre-filling a solid polymer in the recess (occupied by 4) and melting and curing the solid polymer (See Li ¶ 0028).							Further regarding claim 13, the limitation “is formed by pre-filling a solid polymer in the recess and melting and curing the solid polymer” is a product-by-process limitation that does not structurally distinguish the claimed invention over the prior art. It has been held it has been held that “The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature” than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).									The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 15, Duong in view of Leung further discloses wherein the upper wall (above 120) defining the upper space of the reflector (130/16) and the lower wall (135) defining the lower space of the reflector (130/16) are made of a metal material comprising at least one metal of Ni, Cr, Ag, Al, Au, Zn, Sn, and Pt (See Duong Fig. 4 and Leung Fig. 5, ¶ 0036, ¶ 0042).								As to claim 16, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite polarities at the lower side thereof and the pair of electrode pads (620, 622) are bonded to electrodes disposed on a PCB (110) (See Fig. 6, ¶ 0051, ¶ 0059, ¶ 0060, ¶ 0064).		As to claim 17, Duong in view of Li further discloses wherein a wavelength converting material is a quantum dot (QD) phosphor (See Duong ¶ 0005 and Li Fig. 1, ¶ 0028).														As to claim 19, although Duong discloses an LED package (100) comprising: a reflector (130) having a cavity formed therein and comprising an upper wall (above 120) surrounding an upper space of the cavity and a lower wall (135) surrounding a lower space of the cavity; an LED chip (120) arranged in the lower space of the cavity of the reflector (130); a wavelength converting panel (140) covering the upper end of the LED chip (120), arranged in the upper space of the reflector (130), and comprising a lower glass plate (146), an upper glass plate (144), and a wavelength converting sheet (148) interposed between the lower glass plate (146) and the upper glass plate (144); and a In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983).														The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979).									As to claim 20, Duong further discloses wherein the LED chip (120) is a flip-chip type LED chip (¶ 0064) having a pair of electrode pads (620, 622) with opposite .	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”), U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”), U.S. Patent Application Publication No. 2017/0334716 A1 to Li (“Li”), and U.S. Patent Application Publication No. 2015/0371975 A1 to Shimizu et al. (“Shimizu”) as applied to claim 1 above, and further in view of CN 102738373 A to Chen et al. (“Chen”). The teachings of Duong, Leung, Li, and Shimizu have been discussed above.											As to claim 5, although Duong discloses the lower space of the reflector (130) (See Fig. 4), Duong, Leung, Li, and Shimizu do not further disclose wherein a mixture of silica as an amorphous resin and a resin is filled in the lower space of the reflector.		However, Chen does disclose wherein a mixture (15) of silica as an amorphous resin and a resin is filled in the lower space of the reflector (14) (See Fig. 8, ¶ 0038).		In view of the teaching of Chen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have wherein a mixture of silica as an amorphous resin and a resin is filled in the lower space of the reflector because such a mixture in the lower space of the reflector can provide protection to the LED chip from dust, moisture and the like (See ¶ 0038). 	
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0148193 A1 to Duong et al. (“Duong”), U.S. Patent Application Publication No. 2006/0278882 A1 to Leung et al. (“Leung”), U.S. Patent Application Publication No. 2017/0334716 A1 to Li (“Li”), and U.S. Patent Application Publication No. 2015/0371975 A1 to Shimizu et al. (“Shimizu”) as applied to claims 1 and 12 above, and further in view of U.S. Patent Application Publication No. 2018/0237337 A1 to Couillard et al. (“Couillard”). The teachings of Duong, Leung, Li, and Shimizu have been discussed above.		As to claims 11 and 18, although Duong discloses the lower glass plate (146), the wavelength converting sheet (148), and the upper glass plate (144) (See Fig. 4, ¶ 0005), Duong, Leung, Li, and Shimizu do not further disclose wherein a solid component comprising a glass molding material, an epoxy resin or a silicone resin is disposed between the upper surface of the lower glass plate and the lower surface of the wavelength converting sheet and between the lower surface of the upper glass plate and the wavelength converting sheet.									However, Couillard does disclose wherein a solid component comprising a glass molding material (217b, 217a), an epoxy resin or a silicone resin is disposed between the upper surface of the lower glass plate (215) and the lower surface of the wavelength converting sheet (205) and between the lower surface of the upper glass plate (201) and the wavelength converting sheet (205) (See Fig. 2C, ¶ 0024, ¶ 0030, ¶ 0031, ¶ 0034) (Notes: SiO2 is a glass molding material).						In view of the teachings of Duong and Couillard, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Duong to have wherein a solid component comprising a glass molding material, an epoxy resin or a silicone resin is disposed between the upper .		
Response to Arguments
Applicant's arguments with respect to claims 1, 12, and 19 have been considered
but are moot in view of the new ground(s) of rejection.
Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Cha et al. (US 2015/0009453 A1).									Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815